[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________  ELEVENTH CIRCUIT
                                                   AUGUST 28, 2007
                                                  THOMAS K. KAHN
                             No. 07-10266
                                                       CLERK
                          Non-Argument Calendar
                        ________________________

                 D. C. Docket No. 98-02237-CV-T-23-TGW


BEVERLY DILLON, as trustee of L.I.G. Trust
and El Fuente Trust, NEIL A. STUBBS, as
trustee of Neal A. Stubbs, D.D.S. P.A. Profit
Sharing Plan & Trust, CORPUS HAREM, LTD.,

                                                Plaintiffs-Counter-Defendants-
                                                Appellees,


                                   versus

AXXSYS INT’L INC., formerly known as
Internet Access Co., Inc., et al.,

                                                Defendants,

ADAM M. REISER, individually,

                                                Defendant-Counter-Claimant,

DEBORAH AUSTIN REISER, individually,

                                                Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (August 28, 2007)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      This is an appeal from the denial of a motion for attorneys’ fees and costs

brought by Deborah Austin Reiser who was a defendant/appellee/cross-appellant

in this matter. We affirmed the judgments entered in the district court in Dillon v.

Axxsys International, Inc., 185 Fed. Appx. 823 (11th Cir. 2006).

      We now affirm the rulings of the district court denying these motions for the

reasons set forth in the Report and Recommendation of the United States

Magistrate Judge dated November 14, 2006 which was adopted by the United

States District Judge by Order dated December 19, 2006.

      AFFIRMED.




                                         2